


109 HR 5600 IH: To amend the Internal Revenue Code of 1986 to reduce the

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5600
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Pascrell (for
			 himself, Mr. Doyle,
			 Mr. Kucinich,
			 Mr. Bishop of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Mr. Conyers,
			 Mr. Cleaver, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  earned income threshold applicable to the refundable portion of the child tax
		  credit, to increase the age limit for such credit, and to impose an individual
		  income tax surcharge.
	
	
		1.Short titleThis Act may be cited as the Child
			 Tax Credit Growth Act of 2006.
		2.Reduction in
			 earned income threshold applicable to refundable portion of child tax
			 credit
			(a)Reduction in
			 earned income thresholdSubsection (d)(1)(B)(i) of section 24 of
			 the Internal Revenue Code of 1986 (relating to portion of credit refundable) is
			 amended by striking $10,000 and inserting $5,000.
			(b)Repeal of
			 inflation adjustmentSubsection (d) of such section of such Code
			 is amended by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Increase in age
			 limit for child tax credit
			(a)In
			 generalParagraph (1) of section 24(c) of the Internal Revenue
			 Code of 1986 (defining qualifying child) is amended by striking age
			 17 and inserting age 19.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			4.Imposition of
			 individual income tax surcharge
			(a)Imposition of
			 taxSection 1 of the Internal Revenue Code of 1986 (relating to
			 imposition of tax on individuals) is amended by adding at the end the following
			 new subsection:
				
					(j)Additional
				income tax
						(1)In
				generalIf the adjusted gross income of an individual exceeds the
				threshold amount, the tax imposed by this section (determined without regard to
				this subsection) shall be increased by an amount equal to 0.9 percent of so
				much of the adjusted gross income as exceeds the threshold amount.
						(2)Threshold
				amountFor purposes of this subsection, the term threshold
				amount means $1,000,000.
						(3)Tax not to apply
				to estates and trustsThis subsection shall not apply to an
				estate or
				trust.
						.
			(b)Coordination
			 with minimum taxSection
			 55(c) of the Internal Revenue Code of 1986 (defining regular tax) is amended by
			 redesignating paragraph (3) as paragraph (4) and by inserting after paragraph
			 (2) the following new paragraph:
				
					(3)Coordination with
				imposition of individual income tax surchargeSolely for purposes of this section,
				section 1(j) shall not apply in computing the regular
				tax.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(d)Section
			 15 not to applyThe amendment
			 made by subsection (a) shall not be treated as a change in a rate of tax for
			 purposes of section 15 of the Internal Revenue Code of 1986.
			
